Citation Nr: 0930278	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  00-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals, fracture 
of left ankle.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to September 
1989 and from November 1990 to May 1998.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio.  

The Veteran indicated in his September 2000 substantive 
appeal (VA Form 9) that he desired a personal hearing with a 
Veteran's Law Judge at the local VA office.  However, by a 
June 1999 statement, the Veteran withdrew that request.  See 
38 C.F.R. § 20.704(e) (2008). 

In August 2005 the Board remanded the issues of entitlement 
to service connection for PTSD and for fracture of the left 
ankle for further development.  The case has been returned to 
the Board for further consideration.   

The issue of entitlement to service connection for residuals, 
fractured left ankle is REMANDED to the Appeals Management 
Center in Washington, DC.  
The Veteran will be notified if further action on his part is 
required.     

Matters not on appeal

In its August 2005 decision, the Board granted an increased 
initial rating, from 
20 percent to 40 percent, for service-connected 
osteochondroma of the right humerus; and denied an initial 
compensable rating for a service-connected wart on the right 
fifth finger.  Those issues have been resolved.  Therefore, 
they will be discussed no further herein.  



FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran is not a veteran of combat.

3.  The Veteran does not have a verified stressor event. 


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for PTSD.

The Veteran seeks service connection for PTSD.  As is 
discussed elsewhere in this decision, the issue of the 
Veteran's entitlement to service connection for residuals, 
left ankle fracture is being remanded for further 
development.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, in August 2005 the 
Board remanded the issue of entitlement to service connection 
for PTSD further development.  The agency of original 
jurisdiction (AOJ) was requested to ask the Veteran to 
provide specific information pertinent to his claimed in-
service stressors; to obtain psychiatric treatment records at 
Fort Irwin; to attempt to verify the Veteran's claimed 
stressors; to make a specific determination if any stressors 
had been verified; and if and only if any stressor is 
verified, the Veteran was to be afforded a psychiatric 
examination to determine whether exposure to a verified 
stressor in service results in a DSM-IV diagnosis of PTSD.  
The AOJ was then to readjudicate the Veteran's claim.      

Pursuant to a request from the AOJ, in August 2006 the 
Veteran provided a stressor letter.  Pursuant to a request 
from the AOJ for verification of the Veteran's claimed 
stressors, the Joint Services Records and Research Center 
provided a reply in April 2008.  Pursuant to a request for 
records, in March 2009 a reply stated that no treatment 
records pertaining to the Veteran at Fort Irwin, California 
had been found. An April 2009 reply from the Army Crime 
Records Center stated that no records had been found relating 
to rapes, molestation, and suicides allegedly investigated by 
the Veteran. 

The Veteran was provided a PTSD examination in October 2008.  
A supplemental statement of the case (SSOC) was issued by the 
agency of original jurisdiction June 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].    

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the VCAA notice 
requirements in letters dated in April 2001, May 2006 and 
August 2006.  The VCAA letters informed the Veteran of the 
evidentiary requirements for service connection relating to 
his claims of service connection for PTSD and for fractured 
left ankle.  The letters included a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  The August 
2009 letter also informed the Veteran of the evidence 
necessary for establishing service connection for PTSD, and 
requested that he provide specific detailed information about 
his claimed stressors so that they could be verified.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the April 2001, May 2006, and August 2006 VCAA letters.  
The Veteran was also provided specific notice of the Dingess 
decision in the August 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  

The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the Board is 
denying the Veteran's claim of service connection for PTSD, 
elements (4) and (5) as to that issue are moot. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, VCAA notice was not sent prior to the initial 
adjudication of the Veteran's claim in 1998, prior to the 
enactment of the VCAA in November 2000.  However , this was 
clearly both a legal and a practical impossibility. Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.    
See VAOGCPREC 7- 2004.  This was not prejudicial to the 
Veteran since he was subsequently provided adequate notice.  

Specifically, following the issuance of the VCAA letters, the 
Veteran has been afforded ample opportunity to respond to 
VCAA notice, to submit evidence and argument, and to 
otherwise participate effectively in the processing of this 
appeal.  The claim was readjudicated, most recently in the 
June 2009 SSOC.  As the purpose of the notice requirement has 
been satisfied, no corrective action is necessary.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim]. 
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.    

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's private and 
VA treatment records, his service treatment records and 
service personnel records.  Additionally, as the Board will 
discuss in detail in its analysis below, the Veteran was 
provided with VA examinations, the most recent being in 
October 2008.  The reports of these examinations reflect that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate mental 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a video 
conference hearing held at the RO during April 2008.  His 
representative has presented written argument on his behalf 
as recently as April 2009. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a stressor is defined as an event where 
the person has been exposed to a traumatic event in which 
both of the following were present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;

(2)  the person's response involved intense fear, 
helplessness, or horror.

Analysis

The Veteran seeks service connection for PTSD, contend that 
stressful events in service led to his current diagnosis of 
PRSD.  In essence, his reported stressors are as follows:  
(1) when he was stationed in Haiti he witnessed atrocities 
among the population and felt helpless for having been told 
not to interfere; (2) he felt fear when Tropical Storm Gordon 
hit Haiti in 1994 and he purportedly pulled 400 dead people 
out of a mudslide caused by Tropical Storm Gordon; and (3) as 
a CID investigator, he saw the aftermath of rapes, 
molestations, and suicides.     

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to element (1), medical evidence diagnosing PTSD, 
a VA contract examiner in October 1998 diagnosed the Veteran 
with PTSD, mild to moderate, intermittent, with depressive 
sequelae.  In August 2002, a private psychologist diagnosed 
the Veteran with chronic PTSD.  In October 2008, a VA 
psychologist diagnosed the Veteran with chronic and severe 
PTSD.  These diagnoses satisfy element (1).

With respect to element (2), nexus to service, both the 
October 1998 and the October 2008 VA examiners specifically 
ascribed the Veteran's PTSD to stressors he experienced in 
Haiti and while working as a CID investigator.  That element, 
also, is satisfied.
 
Concerning the critical element (3), a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified.  

The Veteran's MOS was that of a signal support systems 
specialist.  His service records do not show that he received 
any of the usual medals that denote involvement in combat, 
and the Veteran himself does not appear to so contend.    The 
Board accordingly finds that the Veteran was not a veteran of 
combat.   

Inasmuch as status as a combat veteran has not been 
established, the Veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports the Veteran's testimony.  See Doran 
v. Brown, 
6 Vet. App. 283, 289 (1994). 

In his August 2006 stressor letter, the Veteran's claimed 
stressors were that in May 1995 he stopped to assist the 
occupants of an automobile seriously damaged in an accident 
wherein he rescued a young girl, but was unable to save the 
grandmother after giving mouth to mouth resuscitation; that 
he was stationed in Haiti during November 1994 when Tropical 
Storm Gordon flooded his base camp, caused hundreds of 
Haitian casualties, that he had to assist in removing 400 
bodies from a mudslide and in taking them to a morgue, and 
that he saw atrocities committed by Haitians upon Haitians; 
and that during his work as an investigator in the Army 
Criminal Investigation Command (CID), he saw the aftermath of 
rapes, molestation, and suicides. 

The Veteran provided no details concerning the purported May 
1995 motor vehicle accident and rescue; that alleged stressor 
cannot be verified.

The AOJ attempted to verify the Veteran's claimed stressors 
that he contended occurred in Haiti and when he was a CID 
investigator.  In April 2008 the JSRRC replied that it was 
only able to verify the occurrence of Tropical Storm Gordon 
beginning on November 10, 1994, which brought heavy rains to 
Haiti, where more than 750 storm casualties were reported.  
The Veteran's service personnel records show that he was 
assigned to Haiti from September 29, 1994 to December 6, 1994 
so there is no question that was there.  There is, however, 
no evidence that while in Haiti during Tropical Storm Gordon, 
he was in any particular danger or that he participated in 
rescue operations involving the removal of 400 dead bodies 
from a mudslide.  There is also no verification of the 
Veteran's other purported experiences in Haiti, such as 
"fighting with rebels".

In April 2009 the Army Crime Records Center replied that it 
had no records to verify the Veteran's claim that he saw the 
aftermath of rapes, molestation, and suicides. 

The Board notes that the VA examiner in October 2008 
acknowledged that the Veteran's reported stressor incidents 
were difficult to verify, but since his reporting over 10 
years since 1998 had been consistent, he would decide in 
favor of the Veteran.  However, medical opinion does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]. 

Here, the only information that was verified by JSRRC was the 
occurrence of Tropical Storm Gordon during November 1994, 
when the Veteran was on assignment there.  The Veteran has 
provided no specifics as to why this constituted a PTSD 
stressor (i.e., why he believed himself to be threatened with 
death or bodily harm).    

In short, the Veteran's claimed stressors have not been 
verified.  The Veteran's testimony alone will not suffice to 
verify a claimed stressor incident.  The final § 3.304(f) 
element, a verified stressor, therefore has not been 
satisfied, and the Veteran's claim fails on that basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim.   The claim of entitlement to 
service connection for PTSD is denied.
 

ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

2.  Entitlement to service connection for residuals, fracture 
of left ankle.

In its August 2005 remand, the Board noted that there was 
evidence of a left ankle injury in service.  The AOJ was 
instructed to schedule the Veteran for an examination of his 
left ankle to determine if he had any current left ankle 
disorder, and, if so, to render and opinion whether such 
disorder was likely related to his active service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. Therefore, an examination and opinion are needed 
before the Board may make an informed decision concerning 
this claim. 

In September 2008, a VA contract examiner provided a 
diagnosis of left foot and ankle injury.  X-ray evidence 
showed calcification at the os calcis which would be a 
residual from surgery and/or torn tendon.  However, no 
etiological opinion was provided.  In February 2009, the AOJ 
requested another VA examination for obtaining a nexus 
opinion and consideration of evidence which had been received 
since September 2008.  A VA examiner in May 2009 diagnosed 
the Veteran with left Achilles tendonitis, but a provided no 
opinion as to the likelihood that the current left foot/ankle 
disorder was related to the Veteran's military service.  

In a July 2009 Appellant's Brief, the Veteran's 
representative contended that the issue requires a remand for 
an etiological opinion.  The Board agrees.
The Board's remand instructions relating to the left ankle 
were not complied with, and another remand is needed in order 
to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the Veteran's 
VA claims folder to be reviewed by an 
appropriately qualified physician.  The 
reviewing physician should render an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
left ankle disability is related to his 
military service.  If the reviewing 
physician deems it to be necessary, 
physical examination and/or diagnostic 
testing of the Veteran may be scheduled.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the Veteran's claim 
of entitlement to service connection for 
a left ankle disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008). 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


